NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
9.  (Currently Amended) The apparatus of claim 1, wherein the folding shovel has at least (i) a digging edge, and (ii) a long shovel dimension that is generally perpendicular to the digging edge of the folding shovel; (I) wherein in the first shovel position, the cutting edge of the folding shovel is facing downwardly towards the lower edge of the elongated handle, and the long shovel dimension is generally parallel to the longest dimension of the elongated handle, (II) wherein in the second shovel position, the cutting edge of the folding shovel is facing outwardly away from the elongated handle, and the long shovel dimension is generally perpendicular to the longest 

The amendment to claim 9 above has been made in order to correct the dependency of the claim.
Allowable Subject Matter
Claims 1, 2, 6, 9, 21, 23-25 and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the applicants’ amendment filed 16 March 2021 overcomes the prior art rejections in the first office action.  It is the examiner’s opinion that the invention as presently claimed is in condition for allowance over the prior art of record, considered as a whole, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Avilés can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/